Citation Nr: 0509087	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than August 23, 
1999, for the grant of service connection for otitis media as 
secondary to service-connected perforated right eardrum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1946 to December 
1947 and from August 1948 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that determination, the RO 
inter alia granted service connection effective August 23, 
1999, for otitis media as secondary to service-connected 
perforated right eardrum.  The appellant disagreed with the 
effective date assigned and this appeal ensued.  The Board 
remanded the case in December 2003.  

This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2004).  


FINDING OF FACT

On August 23, 1999, VA received the appellant's claim to 
reopen a previously denied claim of entitlement to service 
connection for otitis media as secondary to service-connected 
perforated right eardrum.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 23, 
1999, for the grant of service connection for otitis media as 
secondary to service-connected perforated right eardrum, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), (r), 3.151, 3.155(a), 3.400(r) (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

By a February 2002 rating decision, the RO granted service 
connection for otitis media as secondary to a service-
connected right ear perforated eardrum.  The appellant has 
received service-connected compensation benefits since he 
separated from service for a perforated right eardrum.  He 
had sought service connection as well for otitis media as 
secondary to the perforated right eardrum.  After initial 
review by the RO, the Board in a November 1971 decision 
denied the claim because there was no medical evidence 
indicating a relationship between the otitis media and the 
service-connected performed right ear drum.  

On August 23, 1999, the claims file shows receipt of a letter 
from a congressman with attached information from the 
appellant.  That information indicated the appellant wanted 
to "reopen" his claim.  Based on this informal claim, the 
Board reopened the claim in April 2001 and the RO granted 
service connection in the February 2002 rating decision.  The 
RO made the grant of benefits effective on August 23, 1999, 
the date of receipt of the informal claim.  The appellant 
disagreed with this effective date.  In a series of letters 
and statements, he argues that otitis media had been 
symptomatic for more than 50 years prior to this date and 
maintains that medical evidence of record supports his 
assertions.  

In general, the effective date of an award for benefits, 
including benefits derived from a claim to reopen a 
previously denied claim, is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(r) (2004).  See Wells v. Derwinski, 3 Vet. 
App. 307 (1992).  Benefits are generally awarded based on the 
date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400 
(2004).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.400(r), 3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2004).  
	
The record shows the date of receipt of the appellant's claim 
to reopen the previously denied claim of service connection 
for otitis media as August 23, 1999.  The appellant's 
arguments center on the presence of this disease and its 
symptomatology over the previous 50 years, which he supports 
with statements from his spouse and from a private physician 
received in December 2004.  The presence of such a disease 
and the severity of its symptomatology, while understandably 
of great importance to the appellant's medical condition, is 
not a factor in the determination of the effective date in 
this claim.  (Such considerations might have been applicable 
to an allegation that a previous adjudication was clearly and 
unmistakably erroneous, though the appellant has not made 
such an allegation.)  Moreover, the appellant previously and 
unsuccessfully adjudicated a claim seeking service connection 
for otitis media.  The Board denied that claim in a November 
1971 decision.  In the period after the Board's November 1971 
decision and before VA's August 23, 1999, receipt of the 
congressional letter initiating the reopened claim, the 
claims file contains just two documents, both VA Forms 10-
7131 (Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) dated in April and 
May 1980.  These VA forms both referred to a perforated right 
eardrum, and did not refer to otitis media.  Neither document 
can be accurately considered as a claim to reopen the 
previously denied claim.  

In short, the record does not include any document in the 
claims file after the final Board decision of November 1971 
and the informal claim received on August 23, 1999, that 
might be termed a claim for benefits.  Both statute and 
implementing regulation provide for an effective date based 
on the date of receipt of a claim, 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.400(r) (2004), rather than other 
alternative considerations, such as the length and severity 
of a disease prior to a request for benefits.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim for an effective date earlier 
than August 23, 1999, for the grant of service connection for 
otitis media as secondary to service-connected perforated 
right ear drum.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made after November 9, 2000, the date the VCAA was enacted.  

In a letter to the appellant dated in April 2002, the RO 
discussed the evidence required to substantiate the claim for 
an earlier effective date.  After the appellant disagreed 
with the effective date assigned, the RO sent him an October 
2002 statement of the case listing the evidence considered, 
the legal criteria for evaluating the claim, and the analysis 
of the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claim.  The RO sent to 
appellant an February 2004 letter in compliance with the 
VCAA.  After receipt of additional evidence, the RO issued 
July and December 2004 supplemental statement of the case 
that listed the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby again informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  In various statements in 2004 and 
2005, the appellant indicated he had no additional 
information or evidence to submit regarding the claim.  There 
is no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio, 16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, VA and private medical opinions, and 
documents received on multiple occasions from the appellant 
and his representatives.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  It appears that all evidence identified by the 
appellant relative to the claim have been obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was examined in November 2001.  
Further examination is unnecessary for the limited purpose of 
setting an effective date prior to August 23, 1999.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  





ORDER

An effective date earlier than August 23, 1999, for the grant 
of service connection for otitis media as secondary to 
service-connected perforated right eardrum, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


